Exhibit 10.1
 


LEXMARK INTERNATIONAL, INC.
2005 NONEMPLOYEE DIRECTOR STOCK PLAN


As amended and restated effective April 21, 2015




Section 1.  Purposes
The purposes of the Plan are to enable the Company to attract, retain and
motivate the best qualified nonemployee directors and to enhance a long-term
mutuality of interest between the directors and stockholders of the Company by
granting eligible directors an equity interest in the Company.
 
Section 2.  Definitions
 
Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably, and that each
comprehends the others, and that the singular shall include the plural, and the
plural shall include the singular.
 
(a)           “Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
(b)           “Adjustment Event” shall mean any stock dividend, stock split or
share combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the Common Stock of the Company.
 
 
(c)           “Annual Fees” shall mean the cash amounts payable by the Company
to an Eligible Director for services to be rendered as a member of the Board
during any calendar year, including retainers, meeting and attendance fees
(including any per diem attendance fee for international directors), committee
chair fees and fees otherwise payable for acting on or as a member of the Board
or any committee thereof, but not including reimbursement of expenses.
 
 
(d)           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit or Deferred Stock Unit awarded under the
Plan.
 
 
(e)           “Award Agreement” means the agreement, certificate or other
instrument evidencing the grant of any Award under the Plan.
 
 
(f)           “Board” shall mean the Board of Directors of the Company.
 
 
(g)           “Change in Control” shall mean the occurrence of any of the
following events:
 
 
(i)           a majority of the members of the Board at any time cease for any
reason other than due to death or disability to be persons who were members of
the Board twenty-four months prior to such time (the “Incumbent Directors”);
provided that any director whose election, or nomination for election by the
 

 
 

--------------------------------------------------------------------------------

 

 
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director; or
 
 
(ii)           any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act, but excluding the Company, its
Subsidiaries, any employee benefit plan of the Company or any Subsidiary,
employees of the Company or any Subsidiary or any group of which any of the
foregoing is a member) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, including without limitation, by
means of a tender or exchange offer, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or
 
 
(iii)           the consummation of (x) a merger or other business combination
of the Company with or into another corporation immediately following which
merger or combination (A) the stock of the surviving entity or its ultimate
parent corporation is not readily tradable on an established securities market,
(B) a majority of the directors of the surviving entity are persons who (1) were
not directors of the Company immediately prior to the merger and (2) are not
nominees or representatives of the Company or (C) any “person,” including a
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Act, but
excluding the Company, its Subsidiaries, any employee benefit plan of the
Company or any Subsidiary, employees of the Company or any Subsidiary or any
group of which any of the foregoing is a member) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of 30%
or more of the securities of the surviving entity or (y) the direct or indirect
sale or other disposition of all or substantially all of the assets of the
Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.


Notwithstanding the foregoing, to the extent that any Section 409A Award would
become payable under this Plan by reason of a Change in Control, such amount
shall become payable only if the event constituting a Change in Control would
also constitute a “change in the ownership” of the Company, a “change in the
effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
1.409A-3(i)(5) of the Treasury Regulations.
 
(h)           “Change in Control Price” shall mean the highest price per share
of Common Stock paid in conjunction with any transaction resulting in a Change
in Control (as determined in good faith by the Committee if any part of the
offered price is payable other than in cash).
 
 
(i)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 

 
2

--------------------------------------------------------------------------------

 

 
(j)           “Committee” shall mean all members of the Board who qualify as
“Non-Employee Directors” as defined in Rule 16b-3 under the Act (“Non-Employee
Directors”), or any other committee composed solely of Non-Employee Directors as
designated by the Board to serve as the Committee for purposes hereof.
 
 
(k)           “Common Stock” means the Class A Common Stock of the Company, par
value $0.01 per share, or such other shares or kind of securities as determined
by the Board.
 
 
(l)           “Company” shall mean Lexmark International, Inc., a Delaware
corporation, and any successor thereto.
 
 
(m)           “Deferred Stock Unit” means an Eligible Director’s right to
receive pursuant to the Plan one share of Common Stock, or, if provided by the
Committee, cash equal to the Fair Market Value of a share of Common Stock, at a
specified future time or event.
 
 
(n)           “Director Compensation Policy” means the policy established by the
Company for the compensation of the Company’s non-employee directors, as in
effect from time to time.
 
 
(o)           “Dividend Equivalents” has the meaning set forth in Section 10.4
below.
 
 
(p)           “Eligible Director” shall mean a director of the Company who is
not, at the relevant time, an officer or employee of the Company or any of its
Subsidiaries or affiliated with any stockholder of the Company holding 5% or
more of the Company’s equity securities.
 
 
(q)           “Equity Fee Election” shall mean an Eligible Director’s election
to receive all or a portion of his Annual Fees in the form of Deferred Stock
Units in lieu of cash that shall be irrevocable for the calendar year to which
it applies.
 
 
(r)           “Fair Market Value” means, for purposes of determining the
exercise price of Options or Stock Appreciation Rights as of any date of
determination, the closing price of a share of Common Stock on a national
securities exchange on that day. In the event that there are no Common Stock
transactions reported on such exchange or system on such day, Fair Market Value
shall mean the closing price on the immediately preceding day on which Common
Stock transactions were so reported. For any other purpose, Fair Market Value
shall be determined by the Committee and may include, in addition to the closing
price of a share of Common Stock, the real time price of a share of Common Stock
as quoted on a national securities exchange.
 
 
(s)           “Grant Date” shall mean, with respect to the grant of Deferred
Stock Units under the Plan, each date on which Annual Fees become payable to
members of the Board.
 
 
(t)           “Nonemployee Director Stock Plan” means the Company’s Nonemployee
Director Stock Plan originally approved by the Company’s stockholders on October
26, 1995, as amended and restated from time to time, and which terminated
according to its terms on November 20, 2005.
 

 
3

--------------------------------------------------------------------------------

 

       (u)           “Option” means the right to purchase a stated number of
shares of Common Stock at a stated price (as specified in Section 7.2 hereof)
for a specified period of time.
 
(v)           “Plan” shall mean the Lexmark International, Inc. 2005 Nonemployee
Director Stock Plan, as set forth herein and as the same may be further amended
from time to time.
 
 
(w)           “Qualifying Common Stock” means shares of Common Stock which are
not subject to any loan or other obligation of the Eligible Director.
 
 
(x)           “Restriction Period” means the period during which shares of
Restricted Stock are subject to forfeiture or restrictions on transfer (if
applicable) as described in Section 9 of the Plan and any applicable Award
Agreement.
 
 
(y)           “Restricted Stock” means Common Stock awarded to an Eligible
Director in accordance with Section 9 of the Plan.
 
 
(z)           “Restricted Stock Unit” means a right to receive a share of Common
Stock or the Fair Market Value thereof in cash which is subject to vesting and
other conditions in accordance with Section 10 of the Plan.
 
 
(aa)           “Section 409A Award” means any Award, which provides for the
“deferral of compensation” within the meaning of Section 1.409A-1(b) of the
Treasury Regulations, which is not otherwise exempt from the requirements of
Section 409A of the Code.
 
 
(bb)           “Share” shall mean a share of Common Stock.
 
 
(cc)           “Stock Appreciation Right” means the right to receive a payment
from the Company, in cash, Common Stock or a combination thereof, equal to the
excess of the Fair Market Value of a share of Common Stock at the date of
exercise over a specified price fixed by the Committee (as specified in Section
8 hereof).
 
 
(dd)           “Subsidiary” shall mean any entity that is directly or indirectly
controlled by the Company, or any other entity in which the Company has a
significant equity interest, as determined by the Committee.
 
 
(ee)           “Year of Board Service” shall mean any 12 consecutive month
period during which an Eligible Director serves as a member of the Board. In the
event an Eligible Director is reinstated as a member of the Board after he
ceases to serve as a member of the Board, a new Year of Board Service shall
commence on the date he recommences service as a member of the Board.
 
 
(ff)           For purposes of any Section 409A Award, the terms “ceases to
serve,” “terminate,” or “termination of service,” and variations thereof, as
used in the Plan or any Award Agreement for a Section 409A Award, are intended
to mean an Eligible Director’s “separation from service” from the Company for
purposes of Section 409A of the Code, using the default provisions set forth in
Section 1.409A-1(h) of the Treasury Regulations.
 

 
4

--------------------------------------------------------------------------------

 

Section 3.  Effective Date and Term
 
The Plan, as amended and restated herein, shall be effective upon the approval
by stockholders at the 2015 Annual Meeting of Stockholders (the “Effective
Date”).  The Plan term will terminate on the fifth anniversary of the Effective
Date, unless sooner terminated by the Board pursuant to Section 14.
 
Section 4.  Administration
 
4.1           Powers of the Committee. The Plan shall be administered by the
Committee. The Committee may delegate its powers and functions hereunder to a
subcommittee thereof consisting of at least two directors, all of whom qualify
as “Non-Employee Directors” as defined under Rule 16b-3 under the Act. The
Committee shall have full authority to select Eligible Directors to receive
Awards; to approve Awards and establish the terms and conditions thereof; to
interpret the Plan; to establish, amend and rescind rules for carrying out the
Plan; to administer the Plan; to construe the respective Award Agreements and
the Plan; and to make all other determinations and to take such steps in
connection with the Plan as the Committee, in its discretion, deems necessary or
desirable for administering the Plan. Each determination, interpretation or
other action made or taken pursuant to the provisions of this Plan by the
Committee shall be final and binding for all purposes and upon all persons,
including, without limitation, the Company, the directors, officers and
employees of the Company, any Eligible Director and his or her respective heirs,
executors, administrators, personal representatives and other successors in
interest.
 
The Committee shall have the discretionary authority, subject to the terms of
the Plan, to determine the time or times at which Awards may be exercised, paid
or transferred, as the case may be; the form and manner of payment of any amount
due from an Eligible Director in connection with any Award; whether any
restriction (including any provision as to vesting, exercisability, payment or
transferability) shall be modified or waived, in whole or in part, after the
date of grant of the Award in the event an Eligible Director dies, becomes
disabled or ceases to serve as a member of the Board for any reason, provided,
however, the Committee shall not modify or waive any restriction of any Section
409A Award that would result in an impermissible acceleration of payment in
violation of Section 1.409A-3(j), or otherwise violate Section 409A of the Code
or any provision of the Treasury Regulations promulgated thereunder; whether
amounts payable by the Company in respect of any Award shall be paid in Common
Stock, cash or any combination thereof; whether and to what extent any Award may
be transferred by the Eligible Director; and the terms, provisions and
conditions to be included in any Award Agreement.


Except in connection with an Adjustment Event pursuant to Section 5.5 below, the
Committee shall not have the power to reduce, whether through amendment or
otherwise, the exercise price of any outstanding Option or Stock Appreciation
Right nor to grant a new Award in substitution for or upon the cancellation of
any previously granted Option or Stock Appreciation Right, which has the effect
of reducing the exercise price, or exchange any Option or Stock Appreciation
Right for stock, cash or other consideration, or take any other action that
would be considered a “repricing” of an Option or Stock Appreciation Right under
the listing standards of the New York Stock Exchange, unless approved by the
Company’s stockholders.

 
5

--------------------------------------------------------------------------------

 

        4.2           Delegation. The Committee may appoint the Secretary of the
Company, other officers or employees of the Company or competent professional
advisors to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements or other documents and
carry out other administrative duties on its behalf, provided no such persons
shall have the authority to grant Awards.
 
4.3           Agents. The Committee may employ such legal counsel, consultants
and agents as it may deem desirable for the administration of the Plan, and may
rely upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of any such counsel, consultant or agent shall be
paid by the Company.
 
 
4.4           Indemnification. Each person who is or shall have been a member of
the Committee or any subcommittee thereof or any person designated pursuant to
Section 4.2 or 4.3 above shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be made a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, by contract, as a matter of
law or otherwise.
 
 
Section 5.  Shares: Adjustment upon Certain Events
 
 
5.1           Shares Available. Subject to the provisions of Section 5.5, the
number of shares of Common Stock subject to Awards under the Plan may not exceed
500,000, plus any shares that become available for grant pursuant to Section 5.2
and shares that have not been utilized under the Company’s Nonemployee Director
Stock Plan at the time of its termination. The shares to be delivered under the
Plan may consist, in whole or in part, of Common Stock held in treasury or
authorized but unissued Common Stock, not reserved for any other purpose, or
from Common Stock reacquired by the Company. Notwithstanding the foregoing, the
Committee shall not grant Awards (excluding Dividend Equivalents and other than
Deferred Stock Units that an Eligible Director has elected to receive pursuant
to an Equity Fee Election or other Awards granted in lieu of an Eligible
Director’s cash compensation) representing Shares with a Fair Market Value on
the date of grant in excess of $500,000 to any single Eligible Director during
any single year.
 
 
5.2           Canceled, Terminated, or Forfeited Awards. Any shares of Common
Stock subject to any portion of an Award which, in any such case and for any
reason, expires, or is canceled, terminated or otherwise settled, without the
issuance of such shares of Common Stock, shall again be available for award
under the Plan. Shares of Common Stock that are delivered to the Company, either
actually or by attestation, in payment of the exercise price for any Option
granted under the Plan shall not be available for future grants under the Plan.
Shares reacquired by the Company on the open market using the cash option
proceeds received by the Company

 
6

--------------------------------------------------------------------------------

 

 from the exercise of Options granted under the Plan shall not be available for
future grants under the Plan. Upon exercise or settlement of any Award of
stock-settled Stock Appreciation Rights granted under the Plan, the total number
of Stock Appreciation Rights that are exercised orsettled shall count against
the number of available shares pursuant to Section 5.1, not just the net number
of shares of Common Stock that are issued.
 
5.3   Substitute Awards. Awards assumed or granted in substitution or exchange
for awards previously granted by a company acquired by the Company or with which
the Company combines shall not reduce the Shares that may be authorized for
grant to an Eligible Director or delivered under the Plan.
 
 
5.4    No Limit on Corporate Action. The existence of this Plan and Shares
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any
issuance of bonds, debentures, preferred or prior preference stocks ahead of or
affecting Common Stock, the dissolution or liquidation of the Company or any
sale or transfer of all or part of its assets or business, or any other
corporate act or proceeding.
 
 
5.5    Adjustment in Capitalization. The aggregate number of shares of Common
Stock available for Awards under Section 5.1, or subject to outstanding Awards,
the annual limit on Shares issuable to Eligible Directors set forth in Section
5.1, and the respective exercise prices applicable to outstanding Awards shall
be proportionately adjusted to reflect, as deemed equitable and appropriate by
the Committee, an Adjustment Event. To the extent deemed equitable and
appropriate by the Committee, subject to any required action by stockholders, in
any merger, consolidation, reorganization, liquidation, dissolution or other
similar transaction, any Award granted under the Plan shall pertain to the
securities and other property to which a holder of the number of shares of
Common Stock covered by the Award would have been entitled to receive in
connection with such event.
 
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock are distributed with respect to Common Stock) or cash or other
property received with respect to any Award granted under the Plan as a result
of any Adjustment Event, any distribution of property or any merger,
consolidation, reorganization, liquidation, dissolution or other similar
transaction shall, except as provided in the Plan or as otherwise provided by
the Committee at or after the date any such Award is made, be subject to the
same terms and conditions, including vesting and restrictions on exercisability
or transfer, as are applicable to the Award with respect to which such shares,
cash or other property is received, and any Award Agreement and stock
certificate(s) representing or evidencing any shares of stock or other property
so received shall so provide and be legended as appropriate.
 
Section 6. Awards
 
 
6.1    Initial Awards. During the term of the Plan, and subject to and in
accordance with the terms of the Director Compensation Policy, each Eligible
Director shall receive an Award of Restricted Stock Units or such other form of
Award as determined by the Committee at the time


 
7

--------------------------------------------------------------------------------

 

of such grant (the “Initial Award”) on the date of the meeting of the Board or
the annual meeting of the stockholders of the Company, whichever is applicable,
at which such Eligible Director is first elected to serve as a member of the
Board.
 
    6.2    Annual Awards. Each Eligible Director may, at the discretion of the
Committee, also be granted one or more Awards of Restricted Stock Units or other
Awards after the Initial Award (each an “Annual Award”), at such time or times
and in such amount as shall be determined by the Committee.
 
    6.3    General. All Initial Awards and Annual Awards shall be reasonable in
size and amount and all Annual Awards shall be consistent in size from one
Eligible Director to another, except with respect to differentiation in award
size based on Board committee membership(s) and service as the chair of a Board
committee.
 
 
Section 7.  Options
 
    7.1    Grant of Options. Options may be granted to Eligible Directors at
such time or times as shall be determined by the Committee. Options granted
under the Plan shall be non-qualified stock options. The date of grant of an
Option under the Plan will be the date on which the Option is awarded by the
Committee or, if so determined by the Committee, the date on which occurs any
event the occurrence of which is an express condition precedent to the grant of
the Option. The Committee shall determine the number of Options, if any, to be
granted to an Eligible Director. Each Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the duration of the Option, the
number of shares of Common Stock to which the Option pertains and such other
terms and conditions not inconsistent with the Plan as the Committee shall
determine.
 
   7.2    Exercise Price. Options granted pursuant to the Plan shall have an
exercise price per share which is not less than the Fair Market Value of a share
of Common Stock on the date the Option is granted.
 
   7.3    Exercise of Options. Options awarded to an Eligible Director under the
Plan shall be exercisable at such time or times and subject to such restrictions
or other conditions, as the Committee shall determine. Once exercisable, an
Option may be exercised from time to time, in whole or in part, up to the total
number of shares of Common Stock with respect to which it is then exercisable.
Notwithstanding the foregoing, no Option shall be exercisable for more than 10
years after the date on which it is granted.
 
   7.4    Payment. The Committee shall establish procedures governing the
exercise of Options, which shall require that notice of exercise be given and
that the Option price be paid in full at the time of exercise (i) in cash or
cash equivalents, (ii) in the discretion of the Committee, by directing the
Company to withhold that number of shares of Common Stock from the shares that
the Eligible Director has elected to purchase that have an aggregate Fair Market
Value on the date of exercise equal to the aggregate exercise price; (iii) in
the discretion of the Committee, in shares of Qualifying Common Stock having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
or in a combination of cash and Qualifying Common Stock or (iv) in accordance
with such other procedures or in such other form as the Committee shall from
time


 
8

--------------------------------------------------------------------------------

 

to time determine. As soon as practicable after receipt of an exercise notice
and payment of the exercise price in accordance with this Section 7.4, the
Company shall direct its stock transfer agent to make (or to cause to be made)
an appropriate book entry reflecting the Eligible Director’s ownership of the
shares of Common Stock so acquired.
 
Section 8.  Stock Appreciation Rights
    8.1    Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted to Eligible Directors at such time or times and with respect to such
number of shares of Common Stock as shall be determined by the Committee and
shall be subject to such terms and conditions as the Committee may impose. Each
grant of an Award of Stock Appreciation Rights shall be evidenced by an Award
Agreement.
 
    8.2    Exercise Price. Stock Appreciation Rights granted pursuant to the
Plan shall have an exercise price per right which is not less than the Fair
Market Value of a share of Common Stock on the date the Stock Appreciation Right
is granted.
 
    8.3    Exercise of Stock Appreciation Rights. Stock Appreciation Rights may
be exercised at such time or times and subject to such conditions, including the
occurrence of any event or events, including a Change in Control, as the
Committee shall determine, either at or after the date of grant. Stock
Appreciation Rights which are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares and may be exercised only with respect to the shares
of Common Stock for which the related Option is then exercisable.
Notwithstanding any other provision of the Plan, the Committee may impose such
conditions on the exercise of a Stock Appreciation Right (including, without
limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the applicable provisions of
Rule 16b-3 as promulgated under the Act or any successor rule.
 
   8.4    Payment. Upon exercise of a Stock Appreciation Right, the Eligible
Director shall be entitled to receive payment in cash, Common Stock or in a
combination of cash and Common Stock, as determined by the Committee, of an
amount determined by multiplying:
 
 
(i)    any increase in the Fair Market Value of a share of Common Stock at the
date of exercise over the exercise price fixed by the Committee at the date of
grant of such Stock Appreciation Right, provided such exercise price shall not
be less than the Fair Market Value of a share of Common Stock at the date of
grant, by
 
 
(ii)    the number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.
 
 
Section 9.  Restricted Stock
 
   9.1    Grant of Restricted Stock. The Committee may grant Awards of
Restricted Stock to Eligible Directors at such times and in such amounts and
subject to such other terms and conditions not inconsistent with the Plan, as it
shall determine. Upon issuance of an Award of Restricted Stock, the Company
shall direct its stock transfer agent to make (or to cause to be


 
9

--------------------------------------------------------------------------------

 

made) an appropriate book entry reflecting the Eligible Director’s ownership of
the shares of Restricted Stock so acquired, subject to the transfer restrictions
set forth in the Award. As a condition of any Award of Restricted Stock, the
Eligible Director shall have provided the Secretary of the Company with an
irrevocable power of attorney, with full power of substitution, entitling the
Secretary to transfer (or provide appropriate instructions to the Company’s
stock transfer agent to transfer) the shares of Restricted Stock on the
Company’s books. If the Company in its sole discretion issues a stock
certificate representing the shares of Restricted Stock, such certificate shall
be legended as deemed necessary or appropriate by the Company or its counsel,
and shall be held in the custody of the Secretary of the Company until the
Restriction Period lapses, and, as a condition to the grant of any Award of
shares of Restricted Stock, the Eligible Director shall have delivered to the
Company a stock power, endorsed in blank, relating to the shares of Common Stock
covered by such Award. Each grant of Restricted Stock shall be evidenced by an
Award Agreement.
 
   9.2    Payment. Upon the expiration or termination of the Restriction Period,
which shall not be less than three years (pro rata or other graded vesting
during the Restriction Period may be permitted, and subject to accelerated
vesting upon an Eligible Director’s termination of service due to death or
disability, a Change in Control or as otherwise determined by the Committee at
or after the date of grant), and the satisfaction (as determined by the
Committee) of any other conditions determined by the Committee, the restrictions
applicable to the Restricted Stock shall lapse and the Company shall direct its
stock transfer agent to remove any such restrictions, other than any imposed by
applicable law, from the book entry representing the Eligible Director’s
ownership of such shares, and shall cancel any power of attorney or return any
stock power relating to such shares. If the Company in its sole discretion has
issued a stock certificate representing the Restricted Stock, then, upon
request, the Company shall deliver to the Eligible Director a stock certificate
registered in such Eligible Director’s name and representing the number of
shares of Common Stock with respect to which the restrictions have lapsed, free
of all such restrictions except any that may be imposed by law. No payment will
be required to be made by the Eligible Director upon the delivery of such shares
of Common Stock.
 
   9.3    Restrictions on Transferability during Restriction Period. Except as
provided in Section 16.1, shares of Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until such
time as the Restriction Period applicable thereto shall have lapsed upon the
satisfaction of such conditions, including without limitation, the occurrence of
such event or events, as shall be determined by the Committee either at or after
the time of grant.
 
   9.4    Rights as a Stockholder. Eligible Directors granted shares of
Restricted Stock shall be entitled to vote such shares on any matter submitted
to the Company’s stockholders. In addition, Eligible Directors granted
Restricted Stock shall be entitled to receive, either currently or upon the
vesting of the underlying shares, as specified by the Committee, all dividends
and other distributions or equivalent value of other distributions paid with
respect to those shares, provided that if any such dividends or distributions
are paid in shares of Common Stock or other property (other than cash), such
shares and other property shall be subject to the same forfeiture restrictions
and restrictions on transferability as apply to the Restricted Stock with
respect to which they were paid; and provided further the Committee may, in its
sole discretion, provide that any cash dividends or other distributions payable
with respect to shares of Restricted Stock
 
 
 

 
10

--------------------------------------------------------------------------------

 

shall be reinvested in additional shares of Restricted Stock, based on the Fair
Market Value of a share of Common Stock on the dividend payment date, subject to
the same forfeiture restrictions and restrictions on transferability as apply to
the underlying shares.
 
 
Section 10. Restricted Stock Unit
 
   10.1    Restricted Stock Units. The Committee may grant Awards of Restricted
Stock Units to Eligible Directors at such times and in such amounts, and subject
to such vesting and other terms and conditions not inconsistent with the Plan,
as it shall determine. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement.


10.2   Vesting and Settlement of Restricted Stock Units. The Committee shall, in
its sole discretion, determine the vesting schedule to which any Award of
Restricted Stock Units is subject and the date(s) or event(s) upon which vested
Restricted Stock Units shall be settled, which may be the vesting date(s) or any
future date(s) or event(s) (such as an Eligible Director’s termination of
service). Unless otherwise determined by the Committee, upon the applicable
settlement date and the satisfaction of any other conditions imposed by the
Committee, vested Restricted Stock Units shall be converted into an equivalent
number of shares of Common Stock. The Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry reflecting the
Eligible Director’s ownership of the shares of Common Stock so converted.
Notwithstanding the foregoing, the Committee may provide, in its discretion, in
lieu of delivering shares of Common Stock, for the Company to make a cash
payment in full or partial satisfaction of any Award of Restricted Stock Units
based on the Fair Market Value, as of the most recent trading day preceding the
date on which the Restricted Stock Units are settled, of the equivalent number
of shares of Common Stock.


10.3               Deferred Settlement of Restricted Stock Units.  An Eligible
Director who has received an Award of Restricted Stock Units may elect to defer
the settlement to a specified date after the settlement date set forth in
Section 10.2, or until his or her separation from service from the Board or as
otherwise provided in the Award Agreement.  The initial election to defer
settlement of the Restricted Stock Units must be made within 30 days after the
date of grant, provided that the vesting of such Award is contingent on the
Eligible Director providing services as a member of the Board for at least 12
months following the date of such initial election.  Absent an initial election
to defer settlement of the Restricted Stock Units, the Eligible Director may
also make a subsequent election to defer the settlement of the Restricted Stock
Units to a specified date after the settlement date set forth in Section 10.2,
or until his or her separation from service from the Board or as otherwise
provided in the Award Agreement, provided the Eligible Director’s election to
defer the settlement date must be made at least 12 months in advance of the
settlement date set forth in Section 10.2, or as otherwise provided in the Award
Agreement, and must defer settlement for a period of at least five (5) after
such date.  An Eligible Director’s subsequent election to defer settlement of
the Restricted Stock units to a specified date after the settlement date set
forth in Section 10.2, or until his or her separation from service or as
otherwise provided in the Award Agreement, shall not take effect until at least
12 months after the date on which the subsequent election is made by the
Eligible Director.


10.4               Other Terms and Conditions of Restricted Stock Units.
Eligible Directors granted Restricted Stock Units shall have no rights as a
shareholder of the Company with respect to such
 
 
11

--------------------------------------------------------------------------------

 
 
Award and, without limitation, shall not be entitled to vote on any matter
submitted to the Company’s stockholders or receive any dividends or other
distributions with respect to such Award. The Committee may, in its discretion,
provide that an Eligible Director shall be entitled to receive, either currently
or upon the vesting and settlement of the underlying Restricted Stock Units, as
specified by the Committee, an amount equal to any dividends or other
distributions paid with respect to the corresponding number of shares of Common
Stock during the period the Award is outstanding (“Dividend Equivalents”). The
Committee may provide, in its sole discretion, that (i) if any such dividends or
distributions are paid in shares of Common Stock, then any Dividend Equivalents
relating thereto shall be credited as an equivalent number of additional
Restricted Stock Units, subject to the same underlying vesting and forfeiture
conditions as apply to the underlying Award; and (ii) if any such dividends or
distributions are paid in cash, then any Dividend Equivalents relating thereto
shall be credited as additional Restricted Stock Units, equal to the greatest
whole number which may be obtained by dividing (x) the aggregate value of such
Dividend Equivalent on the dividend payment date, by (y) the Fair Market Value
of a share of Common Stock on such date, subject to the same vesting and
forfeiture conditions applicable to the underlying Award.
 
 
Section 11.Deferred Stock Units
 
    11.1    Equity Fee Election. An Eligible Director shall have the right to
make an Equity Fee Election no later than December 31 of each calendar year with
respect to Annual Fees paid in cash to be earned for services rendered in one or
more succeeding calendar years. Notwithstanding the foregoing, (i) a person may
make, prior to the first date as of which such person becomes an Eligible
Director and is eligible to participate in the Plan, an Equity Fee Election to
be effective under the Plan with respect to Annual Fees to be earned for
services rendered any time after such election or (ii) an Eligible Director may
make an Equity Fee Election at any time during the 30 day period following the
first date as of which such Eligible Director is eligible to participate in the
Plan with respect to Annual Fees to be earned for services rendered after such
30 day period, provided that the Eligible Director is not currently
participating in or has participated in, within the 24-month period prior to
becoming eligible to participate, this Plan or any “Plan” as defined in Section
1.409A-1(c) sponsored by the Company that is required to be aggregated with this
Plan under Section 1.409A-1(c)(2) of the Treasury Regulations. All Equity Fee
Elections must set forth a percentage, up to 100%, of the Annual Fees payable to
the Eligible Director, that will be paid in the form of Deferred Stock Units in
lieu of cash. In the event the Annual Fees of an Eligible Director are increased
subsequent to the making of an Equity Fee Election, such election shall apply to
the percentage of such Annual Fees elected by the Eligible Director, as so
increased.
 
Effective on each Grant Date of Annual Fees, each Eligible Director who has made
an Equity Fee Election shall receive an award of Deferred Stock Units. No shares
shall be issued at the time an award of Deferred Stock Units is made and the
Company shall not be required to set aside a fund for the payment of such Award.
Upon the effective date of the initial Deferred Stock Unit award granted to an
Eligible Director, the Company will establish a separate bookkeeping account for
such Eligible Director and will record in such account the number of Deferred
Stock Units awarded to such Eligible Director from time to time under the Plan.
The number of Deferred Stock Units awarded to an Eligible Director on the Grant
Date shall be equal to the

 
12

--------------------------------------------------------------------------------

 

 number of Shares (rounded up in the case of fractional shares) obtained by
dividing (i) the amount of such Annual Fees deferred pursuant to the Equity Fee
Election of such Eligible Director then in effect by, (ii) the Fair Market Value
of one Share on such Grant Date. To the extent that any portion of an Eligible
Director’s Annual Fees are determined on an annual basis, a pro rata share of
the annual amount thereof shall be taken into account on each date that the
Company shall pay such Annual Fees (i.e. a Grant Date) for purposes of
determining Deferred Stock Units awarded to such eligible Director on such Grant
Date.
 
   11.2    Grant of Deferred Stock Units. The Committee may grant Awards of
Deferred Stock Units to Eligible Directors in addition to or in lieu of Annual
Fees at such times and in such amounts and subject to such other terms and
conditions not inconsistent with the Plan, as it shall determine. Each grant of
Deferred Stock Units shall be evidenced by an Award Agreement.
 
   11.3    Dividends with respect to Deferred Stock Units. The Committee will
determine whether and to what extent to credit to the account of, or to pay
currently to, each recipient of Deferred Stock Units, any Dividend Equivalents.
To the extent provided by the Committee at the date of grant, any Dividend
Equivalents with respect to cash dividends on the Common Stock credited to an
Eligible Director’s account shall be deemed to have been invested in shares of
Common Stock on the payment date established for the related dividend and,
accordingly, a number of Deferred Stock Units shall be credited to such Eligible
Director’s account equal to the greatest whole number which may be obtained by
dividing (x) the value of such Dividend Equivalent on the dividend payment date,
by (y) the Fair Market Value of a share of Common Stock on such date.
 
    11.4    Vesting of Deferred Stock Unit Awards. Deferred Stock Units granted
pursuant to Equity Fee Elections, together with any Dividend Equivalents
credited with respect thereto, shall be fully vested at all times. Other grants
of Deferred Stock Units may be subject to forfeiture and vesting conditions as
determined by the Committee and specified in the Award Agreement.
 
   11.5    Rights as a Stockholder. An Eligible Director or his beneficiary
shall not have any right in respect of Deferred Stock Units awarded pursuant to
the Plan to vote on any matter submitted to the Company’s stockholders until
such time as the shares of Common Stock attributable to such Deferred Stock
Units have been issued to such Eligible Director or his beneficiary, as
applicable, and shall have no rights to receive dividends other than as provided
in Section 11.3.
 
   11.6    Settlement of Deferred Stock Units. On June 30th in the fifth
calendar year following the year in which the Award of Deferred Stock Units is
made, or at such other time or times as shall be determined by the Committee and
specified in the Award Agreement, an Eligible Director will be entitled to
receive one Share for each Deferred Stock Unit (and related Dividend
Equivalents) subject to such Award.
 
    11.7   Deferred Settlement of Deferred Stock Units.
 
 
(a)    An Eligible Director may elect to defer settlement of the Deferred Stock
Units beyond the date specified in Section 11.6 or in the Award Agreement, as
applicable, provided the following requirements are satisfied:
 

 
13

--------------------------------------------------------------------------------

 
             (i)    An Eligible Director’s election to defer settlement of the
Deferred Stock Units may not take effect until at least 12 months after the date
on which the election is made by the Eligible Director;
 
             (ii)    An Eligible Director’s election to defer settlement of the
Deferred Stock Units must delay settlement for a period of not less than five
(5) years from the original settlement date set forth in Section 11.6, or as
otherwise provided in the Award Agreement, and the new date or event of
settlement so elected must be a date or event that complies with Section 409A of
the Code; and
 
             (iii)    An Eligible Director’s election to defer settlement of the
Deferred Stock Units must be made at least 12 months prior to the settlement
date set forth in Section 11.6, or as otherwise provided in the Award Agreement.
 
 
(b)    The Company may delay settlement of the Deferred Stock Units if it
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable laws provided payment is made at the
earliest date on which the Company reasonably anticipates that the making of the
payment will not cause such violation.
 
 
(c)    The Company also reserves the right to delay payment upon such other
events and conditions as the Secretary of the Treasury may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
 
 
Section 12.  Termination of Director Status
 
    In the event an Eligible Director ceases to serve as a member of the Board
for any reason, with respect to prior Awards consisting of Options and Stock
Appreciation Rights:


 
             (i)    if such Eligible Director has completed three (3) Years of
Board Service or less as of the date of such termination, any Option or Stock
Appreciation Right granted to such Eligible Director (x) which is then
outstanding, vested and exercisable on the date of termination may be exercised
by the Eligible Director or, if applicable, his beneficiary for a period of 90
days following the date of the Eligible Director’s termination of service, but
in no event later than the expiration date of the term of the Option or Stock
Appreciation Right, and (y) which is not vested and exercisable on the date of
termination, shall be canceled, in full, on the date of such termination; or
 
             (ii)    if such Eligible Director has completed more than three (3)
Years of Board Service as of the date of such termination, any Option or Stock
Appreciation Right granted to such Eligible Director (x) which is then
outstanding, vested and exercisable on the date of termination may be exercised
by the Eligible Director or, if applicable, his beneficiary until the third
anniversary of the date of the Eligible Director’s termination of service, but
in no event later than the expiration date of the term of the Option or Stock
Appreciation Right, and (y) which is then outstanding but not vested and
exercisable on the date of termination, shall thereafter vest in accordance with
the
 

 
14

--------------------------------------------------------------------------------

 

vesting schedule set forth in the Award Agreement for a period of three years
following the date of the Eligible Director’s termination of service and become
exercisable by the Eligible Director or, if applicable, his beneficiary and,
once exercisable, will remain exercisable for a period of three years following
the date of the Eligible Director’s termination of service, but in no event
later than the expiration date of the term of the Option or Stock Appreciation
Right.
 
    The vesting and settlement of all other Awards under this Plan shall be set
forth in the applicable Award Agreement.
 
Section 13.  Change in Control
 
    13.1    Accelerated Vesting and Payment. Subject to the provisions of
Section 13.2 below, in the event of a Change in Control as defined in Section
2(g)(iii) in which the Company is not the surviving entity, (i) each Option and
Stock Appreciation Right shall promptly become fully vested and exercisable,
(ii) the Restriction Period applicable to all Restricted Stock shall expire and
all shares shall become nonforfeitable and immediately transferable, and (iii)
the shares of Common Stock with respect to Deferred Stock Units and Restricted
Stock Units shall become immediately payable (provided that any Section 409A
Award shall be subject to any limitations required by Section 409A of the Code).
If an Option or Stock Appreciation Right is fully vested or becomes fully vested
as provided in this paragraph but is not exercised or paid prior to a Change in
Control triggered by Section 2(g)(iii) of the definition thereof and the Company
is not the surviving entity, then the Committee may provide for the settlement
in cash of the Award (such settlement to be calculated as though the Award was
paid or exercised simultaneously with the Change in Control and based upon the
Change in Control Price). An Option or Stock Appreciation Right so settled by
the Committee shall automatically terminate. If, in such circumstances, the
Committee does not provide for the cash settlement of an Option or Stock
Appreciation Right, then upon such Change in Control such Option or Stock
Appreciation Right shall terminate, provided that the Eligible Director shall be
given reasonable notice of such intended termination and an opportunity to
exercise the Option or Stock Appreciation Right prior to or upon the Change in
Control. Notwithstanding the foregoing provisions of this Section 13.1, Awards
issued under the Plan may contain specific provisions regarding the consequences
of a Change in Control and, if contained in an Award Agreement, those provisions
shall be controlling in the event of any inconsistency. The occurrence of a
particular Change in Control under the Plan shall have no effect on any Award
granted under the Plan after the date of that Change in Control. The Committee
may deem an acceleration of vesting of Awards pursuant to this Section 13.1 to
occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Eligible Director to realize the benefits intended to be conveyed
with respect to the shares underlying the award; provided, however, that, the
Committee shall reinstate the original terms of an Award if the related event
does not actually occur.
 
   13.2    Alternative Awards. Notwithstanding Section 13.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Award, other than a Section 409A Award, if the
Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that such Award or class of Awards shall be honored or
assumed, or new rights substituted therefore (such honored, assumed or
substituted award hereinafter called an “Alternative Award”) by the acquiring
entity (or the parent or a

 
15

--------------------------------------------------------------------------------

 

subsidiary of such entity) immediately following the Change in Control, provided
that any such Alternative Award must:
 
          (a)    be based on stock which is traded on an established securities
market, or which will be so traded within 60 days following the Change in
Control;
 
          (b)    provide such Eligible Director with rights and entitlements
substantially equivalent to or better than the rights and entitlements
applicable under such Award, including, but not limited to, an identical or
better exercise or vesting schedule and identical or better timing and methods
of payment;
 
          (c)    have substantially equivalent economic value to such Award
(determined by the Committee as constituted immediately prior to the Change in
Control, in its sole discretion, promptly after the Change in Control); and
 
          (d)    satisfy the requirements of Section 1.409A-1(b)(v)(D) of the
Treasury Regulations.
 
13.3           Other Changes in Control. With respect to the occurrence of any
Change in Control other than a Change in Control described in Section 13.1
above, any conditions on an Eligible Director’s rights under, or any
restrictions on transfer or exercisability applicable to, an Award that is
outstanding as of the time of such Change in Control, shall be determined in
accordance with the terms and conditions of the applicable Award Agreement.
 
Section 14.  Amendment and Modification of Plan
 
The Board may at any time terminate or suspend the Plan, and from time to time
may amend or modify the Plan, provided, however, that any amendment which would
(i) increase the number of shares available for issuance, (ii) reprice, replace
or regrant Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Option or Stock Appreciation Right
or exchange underwater Options or Stock Appreciation Rights for other awards,
Common Stock, cash or other property or (iii) materially modify the requirements
for eligibility to participate in the Plan expand the types of Awards that may
be granted under the Plan, shall be subject to the approval of the Company’s
stockholders. No action of the Board may, without the consent of an Eligible
Director, alter or impair such Eligible Director’s rights under any previously
granted Award.  Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may amend the Plan and the Board or
Committee may amend any outstanding Award Agreement, in each case in its sole
and absolute discretion and without the consent of an Eligible Director or
approval of the Company’s stockholders, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of implementing
Section 5.5 or Section 13 or conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409 of the Code and all applicable guidance promulgated
thereunder.
 
Section 15.  Non-Exclusivity
 
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the
 
 
 
16

--------------------------------------------------------------------------------

 
 
power of the Board to adopt such other compensatory arrangements as it may deem
desirable, including, without limitation, payments of cash amounts related to
the tax liabilities arising directly or indirectly from the issuance of Shares
with respect to an Eligible Director hereunder.
 
Section 16.  General Provisions
 
    16.1    Nontransferability of Awards. Unless the Committee or the Company’s
Vice President, Human Resources and Vice President and General Counsel shall
permit an Award to be transferred by an Eligible Director to an Eligible
Director’s family member for estate planning purposes or to a trust,
partnership, corporation or other entity established by the Eligible Director
for estate planning purposes, on such terms and conditions as the Committee or
such officers may specify, no Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to any Award granted to an Eligible Director under the Plan shall be exercisable
by the transferee only for as long as they could have been exercisable by such
Eligible Director. If any Award is transferred to a family member, trust,
partnership, corporation or other entity as contemplated by the first sentence
hereof, all references herein and in the applicable Award Agreement to the
Eligible Director shall be deemed to refer to such permitted transferee, other
than any such references with respect to the personal status of the Eligible
Director.
 
   16.2    No Right to Serve as a Director. This Plan shall not impose any
obligations on the Company to retain any Eligible Director as a director nor
shall it impose any obligation on the part of any Eligible Director to remain as
a director of the Company.
 
   16.3    No Right to Particular Assets. Nothing contained in this Plan and no
action taken pursuant to this Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and any
Eligible Director, the executor, administrator or other personal representative
or designated beneficiary of such Eligible Director, or any other persons. Any
reserves that may be established by the Company in connection with this Plan
shall continue to be held as part of the general funds of the Company, and no
individual or entity other than the Company shall have any interest in such
funds until paid to an Eligible Director or his beneficiary. To the extent that
any Eligible Director or his executor, administrator or other personal
representative, as the case may be, acquires a right to receive any payment from
the Company pursuant to this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.
 
    16.4    Beneficiary Designation. Each Eligible Director under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Eligible
Director, shall be in a form prescribed by the Company, and will be effective
only when filed by the Eligible Director in writing with the Company during his
lifetime. In the absence of any such designation, benefits remaining unpaid or
Awards outstanding at the Eligible Director’s death shall be paid to or
exercised by the Eligible Director’s surviving spouse, if any, or otherwise to
or by his estate.
 
 
 
17

--------------------------------------------------------------------------------

 
 
16.5    Notices. Each Eligible Director shall be responsible for furnishing the
Company with the current and proper address for the mailing of notices and
delivery of agreements and Shares. Any notices required or permitted to be given
shall be deemed given if directed to the person to whom addressed at such
address and mailed by regular United States mail, first-class and prepaid, or by
any recognized international equivalent, if any item mailed to such address is
returned as undeliverable to the addressee, mailing will be suspended until the
Eligible Director furnishes the proper address.
 
 
16.6    Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.
 
 
16.7    Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of receiving such benefit shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Board, the Committee, the Company and other parties
with respect thereto.
 
 
16.8    Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan and
shall not be employed in the construction of this Plan.
 
 
16.9    Requirements of Law. The granting of Awards and the issuance of shares
of Common Stock shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be appropriate or required, as determined by the Committee.
 
 
16.10    Governing Law. The Plan, and all Award Agreements hereunder, shall be
construed and enforced according to the laws of the State of Delaware, without
regard to principles of conflicts of laws.
 
 
16.11    Securities Law Compliance. Instruments evidencing Awards may contain
such other provisions, not inconsistent with the Plan, as the Committee deems
advisable to comply with applicable securities laws. The Committee may delay an
Eligible Director’s right to exercise an Option or Stock Appreciation Right or
otherwise delay the issuance of any shares of Common Stock hereunder if it
reasonably anticipates that such exercise or the issuance of such shares would
violate any applicable securities laws.
 
 
16.12    Code Section 409A Compliance. The Company intends the Plan and any
Section 409A Award to comply with Section 409A of the Code and the Treasury
Regulations promulgated thereunder, and the Plan and any Award Agreement
respecting such Award shall be administered in accordance with such intent.
 
16.13           Successors and Assigns. All obligations of the Company under the
Plan with respect to Awards granted hereunder shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company, and the Plan and the
Award Agreements hereunder shall be binding on all successors and assigns

 
18

--------------------------------------------------------------------------------

 
 
of an Eligible Director, including, without limitation, the estate of such
Eligible Director and the executor, administrator or trustee of such estate, or
any receiver or trustee in bankruptcy or representative of the Eligible
Director’s creditors.
 
 
 
 
 
 
 
19
